Martin, J.
delivered the opinion of the court- This is a redhibitory action on the sale °f a slave, stated to be affected with a rheuma-to such a degree as to render her perfectly useless and incurable at the time of the sale.
The defendant pleaded the general issue, and that the plaintiff, at the time of the sale, knew the slave to be old and afflicted with the diseases attendant on her age, which were increased by a prevalent epidemic.
The plaintiffhad judgment, and the defendant appealed.
Bein, a witness for the plaintiff, deposed, he sold the slave to the defendant for $250, (the price paid by the plaintiff for her)—she was sick at the time for about a week, and the defendant attended her. She complained of rheumatism, but he thought she was more lazy than sick. He owned her during two or three years. She complained every third or fourth month, but never laid by, till her last sickness-She did not then complain of rheumatism, and *559the witness thinks she had the venereal. She was able to do a good deal then, and went to ° market daily, washed for the children and cooked.
On his cross examination he added he saw her after he sold her. She appeared in better health than he ever saw her: he had paid $350 for her.
Boyd, an auctioneer, called by the plaintiff, deposed, he sold the slave for the defendant. She appeared old and decrepid, and walked badly. He thinks she had been offered for sale several times before. He sold her under a full guarantee, by order of the defendant, who told him she complained of being sick, but was able to do the house work. The witness thinks that, for a woman of her age, she brought as much as if she had been healthy.
Vance, a witness of the plaintiff, deposed, he owned the slave for a year, and sold her to Bein. Her general health was not very good. She frequently complained of rheumatism; but he thought her mpre lazy than sick. He bought and sold her with warranty.
Dr. Davidson deposed he owned the slave during the years 1819 and 1820. He sold her *560because she smoked a great deal, and was dir- ° ty in her kitchen, but was sound and healthy. He does not think he ever gave her a dose of medicine. In the summer of 1828, a rheumatic fever prevailed in New-Orleans, which was most generally epidemic, affecting persons of all ages, sexes and colours, especially the old and those who previously had rheumatic complaints. She drank freely, but was not a drunkard: she never complained of rheumatism while he owned her.
Short deposed he saw the slave soon after the plaintiff purchased her, and has since seen her often. She has been lame all the time, and during the greatest part of it very lame: her ancles are much swollen, and she has not been able to do any work of consequence.— The plaintiff has been compelled to hire another person to do the work he expected from her. She, at times, is unable to walk without a cane. She complained much of the rheumatic fever during the late epidemic, but not more than before.
Dr. Debow deposes that, in April or May last, he was called by the plaintiff to the slave, and found her affected with a chronic rheu*561matism, under which he thinks she has labour-ed for some time. Her case appeared of a bad character, and her disease may become incurable in aged persons who have laboured under it for a considerable time. He visited her several times, and found her by no means improved. Her limbs are much swollen, and he believes she has not been able to do the house work since he saw her.
On the cross examination he added, he told the plaintiff she might be cured by a course of medicine, which might take a month. In a woman of her age, a rheumatism such as that which she had might come on within a month or two. The epidemic that prevailed last summer aggravated a case like hers very much. He does not recollect doing any thing for her, but external applications. He does not think he observed much swelling in her limbs when he first saw her; it has occurred principally since the late epidemic. He has known a few cases in which the epidemic, when there was previous disease, has left as much swelling as there was in this slave, but the patients were not disabled from their business. He thinks *562the slave had a rheumatic complaint from the _ r first time he saw her.
• It does not appear to us that the facts in evi- , 1. -1 • ,. dence state a redhibitory case. The disease,, according to the testimony of the plaintiff’s own witness, is such that would yield to a course of medicine, within a month. We have the testimony of most of the persons who have owned the slave since the year 1819. Non© of them considered her as prevented from rendering services to them as other slaves, on account of her rheumatic eomplaint, except the last but one, who sold her for $100 less than he had paid for her; and he swears he saw her in the hands of the defendant in a very good state of health. Slaves being human beings are necessarily liable to disease» and in old age to rheumatic affections particularly. The plaintiff bought this woman in February, and although some of his witnesses depose she was almost immediately taken with a swelling in her limbs, and thus disabled from labor, yet he called for no medical aid till April or May, and then did not accept the offer made him of a cure by a course of medicine that would have lasted one month. In the *563mean while a violent epidemic raged which r ° brought a rheumatic fever on the healthy and considerably aggravated those of the afflicted. It is not extraordinary that a decrepid old woman, sold for $250, whose owner contented himself with a few external applications, while the physician he had called recommended a course of medicine that would cure her, should be disabled by her disease, long left to itself from labour, and smart severely under the late epidemic.
The appellee’s counsel has urged that, admitting the case is not a redhibitory one, he may have damages by a reduction of the price on an action quanti minoris, as the petition concludes with a prayer for a general relief In the case of Millar vs. Coffman, ante 556, we lately determined that the Civil Code, 2522, having provided that the action for the reduction of tne price was subject to the same rules and limitations as the redhibitory, the plain' tiff in the former was bound to establish every fact which was necessary to support the latter, It follows then, as it appears that the disease with which the slave was afflicted was casual, and it is not shown that at the time of the sale *564she was so sick as to render her services abso* lately useless, or so much so that the vendee, had he known the state of her health, would not have bought her, he cannot complain and demand a reduction of the price.
Christy fy Cenas for plaintiff—Preston for defendant.
It is therefore ordered, adjudged and decreed that the judgment of the parish court be annulled, avoided and reversed, and judgment entered against the plaintiff as in a case of non suit, with costs in both courts.